DETAILED ACTION
Examiner acknowledges receipt of Applicant’s amendment filed 4/14/2021.
In this amendment, Applicant amended claims 39, 42, 50, 58, and 59 and added new claims 60-63.
Claims 39, 42, 45-50, and 53-63 are currently pending.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner has fully considered Applicant's arguments, see pages 10-11, filed 4/14/2021, with respect to the 112(b) rejection but they are not persuasive.
On page 10, Applicant notes that the phrase “about to be reached” has been removed from claims 39 and 58, but also notes that the phrase has been included in new claims 61 and 63.  The rejection of claims 39 and 58 and related dependent claims has been withdrawn as the indefinite language has been removed.  However, new claims 61 and 63 are similarly rejected under 35 U.S.C. 112(b).  
On pages 10-11, Applicant presents arguments suggesting that the phrase “about to be reached” is definite.  Applicant asserts that “the claim is written in such a way that the reader does not need to know exactly what ‘about to be reached’ means”.  Applicant argues that because this phrase is preceded by the phrase “whether or not”, the claims require that a “binary decision” is made.  Applicant then argues that “it does not matter whether the method/apparatus 
Examiner respectfully disagrees.  Examiner agrees that the claim clearly specifies that a binary decision is made (as noted via the “whether or not” phrase highlighted by the Applicant).  This part of the claim is definite.  Determining how that decision is made is the element which renders the claim indefinite.  It is unclear what at what level of capacity the “binary decision” would change from a status that “the capacity limit is not about to be exceeded” to “the capacity limit is about to be exceeded”.  If Applicant’s intention is that a threshold value used to make this “binary decision” can be set to either 100% of a capacity limit or some value less than this capacity limit (such as 90%), the claim should be reworded to specifically claim this feature.  

Examiner has fully considered Applicant's arguments, see pages 11-12, filed 4/14/2021, with respect to the 103 rejections but they are not persuasive.
On page 11, Applicant highlights the limitation “a non-zero number of measurement gaps for each measurement gap burst” and notes that the claim refers to a measurement gap pattern comprising a series of measurement gap bursts and that the non-zero number refers to the number of measurement gaps in each burst.  Applicant then argues that Drazynski does not disclose that the number of measurement gaps in each burst depends on the capacity limit.  Applicant argues that the different measurement “procedures” discussed in Drazynski only refer to performing measurements more or less frequently.  
Examiner respectfully disagrees.  As noted in paragraph 0061, for example, Drazynski clearly discloses that various “patterns” (also called “procedures” elsewhere in Drazynski) differ from one another based on a number of parameters, including “the number of gaps per pattern” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 61 and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claims 61 and 63 recite the limitation “the capacity limit…is about to be reached” (emphasis added).  The specification provides no clear standard for interpreting the ambiguous language “about to be reached”.  The metes and bounds of this limitation are therefore indefinite.  Stated another way, it is unclear how the public is to determine whether a cell capacity limit “is about to be reached” as the claim is currently worded.  Therefore, claims 61 and 63 are rejected under 35 U.S.C. 112(b).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 39, 42, 45, 47, 50, 54, and 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0044003 to Drazynski et al in view of U.S. Patent Application Publication 2017/0245239 to Kazmi et al.

Regarding claim 39:
Drazynski discloses a method, in a network node of a wireless communication network, for configuring measurements in a mobile terminal, the method comprising: 
selecting a measurement gap pattern to be used by the mobile terminal, the measurement gap pattern having a series of measurement gap bursts such that the measurement gap bursts are separated by a repetition period and each measurement gap burst comprises two or more measurement gaps separated by a measurement gap repetition period of 40 or 80 milliseconds (see Figures 7 and 8 as well as paragraphs 0056, 0060, and 0061, for example; the length of the pattern or the length of the “empty” interval between gaps is the repetition period and number of gaps per pattern is two or more (four or five in Figures 7 and 8); further, as indicated in paragraphs 0056 and 0061, for example, the measurement gap repetition period is either 40 or 80 ms); and 
signaling the measurement gap pattern to the mobile terminal (see Figures 7 and 8 as well as paragraphs 0056, 0060, and 0061, for example; as noted in paragraph 0061, “[i]n order to configure these patterns, the following parameters may be signaled to the UE…”); 
wherein selecting the measurement gap pattern comprises selecting a number non-zero of measurement gaps for each measurement gap burst such that which non-zero number is selected is based on a capacity limit for a cell serving the mobile terminal (as indicated throughout, Drazynski provides a different measurement procedure for small cells than for large cells; see paragraph 0039, which states “the inter-frequency measurement procedure for small cells is different from the inter-frequency measurement procedure for large cells”; further, see paragraph 0043, which indicates that the procedures (the one for small cells and the one for large cells) use different measurement gap-patterns “one for the first procedure corresponding to the small cells and another for the second procedure corresponding to large cells”; further, paragraph 0051 states “the inter-frequency measurements are performed less frequently in the first procedure than in the second procedure”; as indicated in paragraph 0052, the eNB may indicate an overload condition to the UE to indicate switching measurement gap-patterns (from a second procedure to a first procedure); therefore, the number of measurement gaps is greater than zero 
Drazynski does not disclose expressly the limitation that the measurement gap bursts are separated by a repetition period of 1280 milliseconds.  However, Kazmi discloses throughout that while longer measurement intervals can be used at times to improve battery performance, there are also times when the measurement interval should be shortened for a better response time by the terminal.  Consider paragraphs 0047, 0125, 0136, and 0161, for example.  Further, as indicated in paragraph 0056 of Drazynski, for example, the example of 30 seconds or 60 seconds as the length of the measurement gap burst repetition period is merely an example and other values can be used.  It would have been obvious to one of ordinary skill in the art to modify Kazmi to at time shorten this measurement gap burst repetition period to improve the terminal response time.  The rationale for doing so would have been to balance the need for improving battery performance and the need to improve response time.  

Regarding claim 50, Drazynski discloses a method, in a mobile terminal operating in a wireless communication network and served by a first cell operating on a first carrier frequency, for performing measurements, the method comprising: 
receiving signaling indicating a measurement gap pattern to be used by the mobile terminal for inter-frequency measurements, the measurement gap pattern having a series of measurement gap bursts such that the measurement gap bursts are separated by a repetition period and each measurement gap burst comprises two or more measurement gaps separated by a measurement gap repetition period of 40 or 80 milliseconds (see Figures 7 and 8 as well as paragraphs 0056, 0060, and 0061, for example; the length of the pattern or the length of the , wherein the number of measurement gaps for each measurement gap burst is based on a capacity limit for a cell serving the mobile terminal (as indicated throughout, Drazynski provides a different measurement procedure for small cells than for large cells; see paragraph 0039, which states “the inter-frequency measurement procedure for small cells is different from the inter-frequency measurement procedure for large cells”; further, see paragraph 0043, which indicates that the procedures (the one for small cells and the one for large cells) use different measurement gap-patterns “one for the first procedure corresponding to the small cells and another for the second procedure corresponding to large cells”; further, paragraph 0051 states “the inter-frequency measurements are performed less frequently in the first procedure than in the second procedure”; as indicated in paragraph 0052, the eNB may indicate an overload condition to the UE to indicate switching measurement gap-patterns (from a second procedure to a first procedure); therefore, the number of measurement gaps is greater than zero whether or not the capacity limit has been reached; further, the measurement gap pattern is selected based on determining whether the cell limit (an overload condition) has been reached); and 
performing one or more measurements on at least one cell on a second carrier frequency according to the signaled measurement gap pattern (disclosed throughout; see paragraphs 0035-0037, for example).
Drazynski does not disclose expressly the limitation that the measurement gap bursts are separated by a repetition period of 1280 milliseconds.  However, Kazmi discloses throughout that while longer measurement intervals can be used at times to improve battery performance, 

Regarding claim 58, Drazynski discloses a network node apparatus comprising a communications interface circuit configured to communicate with a mobile terminal or to communicate with one or more other network nodes, or configured to communicate with the mobile terminal and one or more other network nodes, and further comprising a processing circuit, wherein the processing circuit is configured to: 
select an measurement gap pattern to be used by the mobile terminal, the measurement gap pattern having a series of measurement gap bursts such that the measurement gap bursts are separated by a repetition period and each measurement gap burst comprises two or more measurement gaps separated by a measurement gap repetition period of 40 or 80 milliseconds (see Figures 7 and 8 as well as paragraphs 0056, 0060, and 0061, for example; the length of the pattern or the length of the “empty” interval between gaps is the repetition period and number of gaps per pattern is two or more (four or five in Figures 7 and 8); further, as indicated in paragraphs 0056 and 0061, for example, the measurement gap repetition period is either 40 or 80 ms); and 
signal the measurement gap pattern to the mobile terminal, either directly or via one or more other network nodes, using the communications interface circuit (see Figures 7 and 8 as well as paragraphs 0056, 0060, and 0061, for example; as noted in paragraph 0061, “[i]n order to configure these patterns, the following parameters may be signaled to the UE…”);
wherein the processing circuit is configured to select a non-zero number of measurement gaps for each measurement gap burst such that which non-zero number is selected is based on a capacity limit for a cell serving the mobile terminal (as indicated throughout, Drazynski provides a different measurement procedure for small cells than for large cells; see paragraph 0039, which states “the inter-frequency measurement procedure for small cells is different from the inter-frequency measurement procedure for large cells”; further, see paragraph 0043, which indicates that the procedures (the one for small cells and the one for large cells) use different measurement gap-patterns “one for the first procedure corresponding to the small cells and another for the second procedure corresponding to large cells”; further, paragraph 0051 states “the inter-frequency measurements are performed less frequently in the first procedure than in the second procedure”; as indicated in paragraph 0052, the eNB may indicate an overload condition to the UE to indicate switching measurement gap-patterns (from a second procedure to a first procedure); therefore, the number of measurement gaps is greater than zero whether or not the capacity limit has been reached; further, the measurement gap pattern is selected based on determining whether the cell limit (an overload condition) has been reached).
Drazynski does not disclose expressly the limitation that the measurement gap bursts are separated by a repetition period of 1280 milliseconds.  However, Kazmi discloses throughout that while longer measurement intervals can be used at times to improve battery performance, there are also time when the measurement interval should be shortened for a better response time 

Regarding claim 59, Drazynski discloses a mobile terminal configured for operation in a wireless communication network, the mobile terminal comprising a radio transceiver circuit configured to communicate with a radio network node in the wireless communication network and further comprising a processing circuit, wherein the processing circuit is configured to: 
receive signaling indicating an measurement gap pattern to be used by the mobile terminal for inter-frequency measurements, the measurement gap pattern having a series of measurement gap bursts such that the  measurement gap bursts are separated by a repetition period and each measurement gap burst comprises two or more measurement gaps separated by a measurement gap repetition period of 40 or 80 milliseconds (see Figures 7 and 8 as well as paragraphs 0056, 0060, and 0061, for example; the length of the pattern or the length of the “empty” interval between gaps is the repetition period and number of gaps per pattern is two or more (four or five in Figures 7 and 8); further, as indicated in paragraphs 0056 and 0061, for example, the measurement gap repetition period is either 40 or 80 ms), wherein the number of measurement gaps for each measurement gap burst is based on a capacity limit for a cell serving the mobile terminal (as indicated throughout, Drazynski provides a different ; and 
perform measurements according to the signaled measurement gap pattern (disclosed throughout; see paragraphs 0035-0037, for example).
Drazynski does not disclose expressly the limitation that the measurement gap bursts are separated by a repetition period of 1280 milliseconds.  However, Kazmi discloses throughout that while longer measurement intervals can be used at times to improve battery performance, there are also time when the measurement interval should be shortened for a better response time by the terminal.  Consider paragraphs 0047, 0125, 0136, and 0161, for example.  Further, as indicated in paragraph 0056 of Drazynski, for example, the example of 30 seconds or 60 seconds as the length of the measurement gap burst repetition period is merely an example and other values can be used.  It would have been obvious to one of ordinary skill in the art to modify Kazmi to at time shorten this measurement gap burst repetition period to improve the terminal 

Regarding claim 42, Drazynski discloses the limitation that selecting the non-zero number of measurement gaps for each measurement gap burst is further based on one or more of: a number of carrier frequencies on which the mobile terminal has to perform measurements; a type of measurement; a frequency of gaps in a burst; a type of DRX cycle; a length of DRX cycle; and radio channel conditions (see paragraphs 0057-0059, for example, which indicates that the repetition period and/or the number of measurement gaps is based at least on the type of DRX cycle or the length of the DRX cycle).

Regarding claim 45, Drazynski discloses the limitation of selecting a measurement gap pattern off set for the measurement gap pattern and signaling the measurement gap pattern off set to the mobile terminal, wherein selecting the measurement gap pattern offset comprises choosing the measurement gap pattern off set so that an initial measurement gap in a measurement gap burst is adjacent to or overlapping with an On-duration interval of a long-DRX cycle for the mobile terminal (see Figure 8 and paragraphs 0057-0059, for example, which indicates that “if DRx is configured on, the UE may take on measurement sample every Drx cycle” and further discusses various ways of configuring measurements such that they occur when “DRx is configured on”; as such, the offset of the measurement times is such that the measurement gap burst overlaps with the On-duration interval (DRx is configured on)).

47 and 54, Drazynski discloses the limitations that signaling the measurement gap pattern to the mobile terminal comprises sending the mobile terminal an indicator of one or more of the following: a number of gaps in a burst; a distance in time between measurement gaps in a burst; a repetition period between bursts; and a measurement gap offset (see Figures 7 and 8 as well as paragraphs 0056, 0060, and 0061, for example).

Regarding claim 57, Drazynski discloses the limitation that the measurements performed on at least one cell operating on the second carrier frequency are offloading measurements, and wherein the offloading measurements are performed by the UE regardless of the signal quality of measurements performed by the UE on the first cell (see paragraphs 0037, 0039, and 0040, for example, which describe the need to measure small cells “in a more continuous manner” while minimizing the battery consumption for the UE).

Regarding claims 60 and 62, Drazynski discloses the limitation that the selecting of the non-zero number of measurement gaps for each measurement burst is such that which non-zero number is selected is based on a determination of whether the capacity limit for the cell serving the mobile terminal has been reached (as indicated throughout, Drazynski provides a different measurement procedure for small cells than for large cells; see paragraph 0039, which states “the inter-frequency measurement procedure for small cells is different from the inter-frequency measurement procedure for large cells”; further, see paragraph 0043, which indicates that the procedures (the one for small cells and the one for large cells) use different measurement gap-patterns “one for the first procedure corresponding to the small cells and another for the second procedure corresponding to large cells”; further, paragraph 0051 states “the inter-frequency measurements are performed less frequently in the first procedure than in the second procedure”; as indicated in paragraph 0052, the eNB may indicate an overload condition to the UE to indicate switching measurement gap-patterns (from a second procedure to a first procedure); therefore, the number of measurement gaps is greater than zero whether or not the capacity limit has been reached; further, the measurement gap pattern is selected based on determining whether the cell limit (an overload condition) has been reached).

Regarding claims 61 and 63, Drazynski discloses the limitation that the selecting of the non-zero number of measurement gaps for each measurement burst is such that which non-zero number is selected is based on a determination of whether or not the capacity limit for the cell serving the mobile terminal has been or is about to be reached (as indicated throughout, Drazynski provides a different measurement procedure for small cells than for large cells; see paragraph 0039, which states “the inter-frequency measurement procedure for small cells is different from the inter-frequency measurement procedure for large cells”; further, see paragraph 0043, which indicates that the procedures (the one for small cells and the one for large cells) use different measurement gap-patterns “one for the first procedure corresponding to the small cells and another for the second procedure corresponding to large cells”; further, paragraph 0051 states “the inter-frequency measurements are performed less frequently in the first procedure than in the second procedure”; as indicated in paragraph 0052, the eNB may indicate an overload condition to the UE to indicate switching measurement gap-patterns (from a second procedure to a first procedure); therefore, the number of measurement gaps is greater than zero whether or not the capacity limit has been reached; further, the measurement gap pattern is selected based on determining whether the cell limit (an overload condition) has been reached).

Claims 46 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2014/0044003 to Drazynski et al in view of U.S. Patent Application Publication 2017/0245239 to Kazmi et al in view of U.S. Patent 8,451,757 to Lee et al.

Regarding claims 46 and 53, Drazynski discloses the limitations of parent claims 39 and 50 as indicated above.  Drazynski discloses in paragraph 0075 that “the procedures defined for current gap-assisted measurements patterns may be reused or modified” and also notes that the UE “may be pre-configured with the information related to the two gap patterns” in paragraph 0043.  Drazynski does not disclose expressly the limitations of claims 46 and 53 that signaling the measurement gap pattern to the mobile terminal comprises sending the mobile terminal an identifier corresponding to one of two or more predefined measurement patterns known to the mobile terminal.  However, Lee discloses the use of an index to identify which of a number of predefined measurement patters is to be used in 7:10-18, for example.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Drazynski to utilize an index as indicated in Lee.  The rationale for doing so would have been to improve communication efficiency by reducing the required signaling as suggested by Lee.  

Claims 48, 49, 55, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2014/0044003 to Drazynski et al in view of U.S. Patent Application Publication 2017/0245239 to Kazmi et al in view of U.S. Patent 9,167,416 to Kim et al.

Regarding claims 48 and 55, Drazynski discloses the limitations of parent claims 39 and 50 as indicated above.  Drazynski does not disclose expressly the limitations of receiving an indication from the mobile terminal, the indication from the mobile terminal indicating a recommended or required value for one or more of: a number of gaps in a burst, a distance in time between measurement gaps in a burst, a repetition period between bursts, and a measurement gap offset, wherein selecting the measurement gap pattern is based on the indication from the mobile terminal.  However, Kim discloses a method in which a mobile terminal transmits measurement gap capability information which the network uses to configure measurement gap configurations.  See Figure 6, for example.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Drazynski to utilize the capability indication concept taught in Kim.  In such a combination, the capability message would include at least one of the burst-related parameters listed above.  The rationale for doing 

Regarding claims 49 and 56, Drazynski discloses the limitations of parent claims 39 and 50 as indicated above.  Drazynski does not disclose expressly the limitations of receiving a capability indication from the mobile terminal, the capability indication indicating that the mobile terminal is at least capable of performing one or more measurements using the measurement gap pattern having a series of measurement gap bursts such that the measurement gap bursts are separated by a repetition period and each measurement gap burst comprises two or more measurement gaps, wherein selecting the offloading measurement gap pattern and signaling the measurement gap pattern to the mobile terminal are in response to receiving the capability indication.  However, Kim discloses a method in which a mobile terminal transmits measurement gap capability information which the network uses to configure measurement gap configurations.  See Figure 6, for example.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Drazynski to utilize the capability indication concept taught in Kim.  In such a combination, the capability message would include at least one of the burst-related parameters listed above.  The rationale for doing so would have been to enable the network to configure the measurement gap behavior based on the specific needs and capabilities of each user.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        May 10, 2021